DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.

 Claim Rejections - 35 USC § 102
2.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huff et al. (Pub. No. US2008/0170586)
As per claim 1, Huff discloses an apparatus, comprising:
A media access controller (MAC) component (fig.3A, 102); and 
A physical (PHY) layer component (fig.3A, 104) to comprise circuitry, the circuitry configured to:
	Read, an interface field (fig.3A, 204) of an interface register of the PHY layer component, (paragraph 24, the MAC to read registers in the PHY) a map of respective ones of a plurality of ports (fig.1C, 112, 118) of the PHY layer component to respective ones of a plurality of physical lanes (fig.3A, 206a-d) of the PHY layer component, map to be written to the interface field of the interface register by the MAC component; (paragraph 24, the MAC to read registers in the PHY) and 
	Map the respective port of the plurality of ports to the respective physical lane of the plurality of physical lanes of the PHY layer component based on the map. (paragraphs 33 & 38, detecting a signal on one of lanes 206 from PHY interface 204 to determine the type to be used.)

As per claim 2, Huff discloses the another interface field of the PHY layer component to be written to by the MAC component, the another interface field further to comprise one or more of: (i) a Physical Medium Dependent (PMD) type of the PHY layer component, (ii) a type of a media connected to the respective port, or (iii) a length of the media connected to the respective port, the PHY layer component to comprise a PHY layer controller. (paragraph 7, determine a type of interface to be used to transmit or receive the first set of signals and Backplane link 122 determines the rate at which PHY 104 operates as further cited in paragraphs 29-30)

As per claim 3, Huff discloses the MAC component to comprise comprising a link management controller (fig.4, 402, & paragraph 25, the PHY has negotiated the desired rate with its link partner.)

As per claim 4,  Huff discloses the another interface field of the PHY layer component to comprise a first mode of operation of the plurality of port , the PHY layer component to cause the first port to enter the first mode of operation from a different mode of operation based on a write of the first mode of operation to the another interface field by a firmware of the link management controller, (paragraph 40, Select signal 310 indicates whether SGMII mode or XAUI mode is in use) the PHY layer component to determine that the first mode of operation is a valid state of operation for the first port prior to causing the first port to enter the first mode of operation. (paragraph 52, mux 402 determine whether SGMII or XAUI mode is selected.)

As per claim 5, Huff discloses the logic to configure the PHY layer component to comprise:  
circuitry to read, in the interface register, a respective data rate for the respective port of the plurality of ports, wherein the data rates are to be written to the interface register by the MAC component; and
circuitry to configure the respect port to operate at the respective data rate. (paragraph 29, link 122 determines the rate at which PHY 104 operates.)


As per claim 6, Huff discloses the circuitry configured to assign a first interface register of the interface registers as not writable by the PHY layer component, net writable by the MAC component, readable by the PHY layer component, and readable by the MAC component. (paragraph 24, the MAC to read registers in the PHY)

As per claim 7, Huff discloses the method further comprising; reading a data rate for a first port of the plurality of ports of the PHY component plurality of ports from another interface register of the PHY layer component (paragraph 24, the MAC to read registers in the PHY), the data rate to be written to the another interface register by the MAC component; (paragraph 29, link 122 determines the rate at which PHY 104 operates.)
 configure the second first port to operate at the data rate of the second first port specified in the another interface. (paragraph 7, determine a type of interface to be used to transmit or receive the first set of signals)

As per claim 8, Huff discloses the logic to provide status information to the MAC component via the  interface register, the circuitry to provide a state of a firmware of the PHY layer component to the second MAC by writing the state of the firmware of the PHY layer component in the interface register. (paragraph 52, mux 402 determine whether SGMII or XAUI mode is selected.)

As per claim 9, Huff discloses respective the circuitry to establish a component interface between the PHY layer component and the MAC component using a handshaking process with the second MAC component. (paragraphs 24-25, automatically configured to match the speed of the link connection.) 

As per claim 10, Huff discloses A method, comprising: 
reading, by a physical (PHY) layer component in an interface field (paragraph 7, generating a select signal) indicating the type) in an interface register of the PHY layer component, (paragraph 24, the MAC to read registers in the PHY) a map of respective ones of a plurality of ports of the PHY later component to respective ones of a plurality of physical lanes (fig.3A, 206a-d) of the PHY layer component, the map to be written to the interface field of the interface register (paragraph 24, the MAC to read registers in the PHY) by a media access controller (MAC) component(fig.3A, 102); and 
mapping, by the PHY layer component, the respective port of the plurality of ports to the respective physical lane of the plurality of physical lanes of the PHY layer component based on the map. (paragraph 38, detecting a signal on one of lanes 206 from PHY interface 204)


As per claim 11, Huff discloses the method of another interface field of the PHY layer component written to by the MAC component, another interface field comprising one or more of: (i) a Physical Medium Dependent (PMD) type of the PHY layer component, (ii) a respective type of a media connected to the respective port, or (iii) a respective length of the media connected to the respective port, the PHY layer component comprising a PHY layer controller.  (paragraph 7, determine a type of interface to be used to transmit or receive the first set of signals and Backplane link 122 determines the rate at which PHY 104 operates as further cited in paragraphs 29-30)

As per claim 12, Huff discloses the MAC component comprising a link management controller. (fig.4, 402, & paragraph 25, the PHY has negotiated the desired rate with its link partner.)

As per claim 13, Huff discloses another interface field of PHY layer component comprising a first mode of operation of the port of the plurality of ports, the PHY layer component to cause the first port to enter the first mode of operation from a different mode of operation based on a firmware of the link management controller (paragraph 40, Select signal 310 indicates whether SGMII mode or XAUI mode is in use)writing the first mode of operation to another interface field, the PHY layer component to determine that the first mode of operation is a valid state of operation for the first port prior to causing the first port to enter the first mode of operation. (paragraph 52, mux 402 determine whether SGMII or XAUI mode is selected.)

As per claim 14, Huff discloses the method comprising; reading, by the PHY layer component in the interface register, a respective data rate for the respective port of the plurality of ports, wherein the data rates are to be written to the interface register by the MAC component; and (paragraph 24, the MAC to read registers in the PHY)
	Causing, by the PHY layer component, the respective port to operate at the respective data rate specified by the interface register. (paragraph 29, link 122 determines the rate at which PHY 104 operates.)

As per claim 15, Huff discloses the method comprising: Assigning the interface register as not writable by the PHY layer component, writable by the MAC component, readable by the PHY layer component, and readable by the MAC component. (paragraph 24, the MAC to read registers in the PHY)

As per claim 16, Huff discloses the method further comprising:
	reading a data rate for a first port of the plurality of ports of the PHY layer component from another interface register of the PHY layer component, the data rate to be written to another interface register by the MAC; and (paragraph 24, the MAC to read registers in the PHY)
	configuring the first port to operate at the data rate of the first port specified in another interface. (paragraph 29, link 122 determines the rate at which PHY 104 operates.)

As per claim 17, Huff discloses the method comprising: providing status information to the MAC component via the interface register; (paragraph 40, Select signal 310 indicates whether SGMII mode or XAUI mode is in use) and providing a state of a firmware of the PHY layer controller to the MAC component by writing the state of the firmware of the PHY layer controller in the at least one interface register. (paragraph 52, mux 402 determine whether SGMII or XAUI mode is selected.)

As per claim 18, Huff discloses wherein a component interface is established between the PHY layer component and the MAC component using a handshaking process with the second MAC component. (paragraphs 24-25, automatically configured to match the speed of the link connection.) 

As per claim 19, Huff discloses A non-transitory computer-readable storage medium, comprising a plurality of instructions that, when executed, enable processing circuitry to: 
read, by a physical (PHY) layer component in an interface field (paragraph 7, a select signal indicating the type) of at an interface register of the PHY layer component, (paragraph 24, the MAC to read registers in the PHY) a map of respective ones of a plurality of ports of the PHY layer component to respective ones of a plurality of physical lanes of the PHY layer component, the map to be written to the interface field of the interface register by a media access controller (MAC) (fig.3A, 202) ; and 
map the respective port of the plurality of ports to a first the respective physical lane of the plurality of physical lanes of the PHY layer component based on the map. (paragraph 38, detecting a signal on one of lanes 206 from PHY interface 204)

As per claim 20, Huff discloses the another interface field of the PHY layer component to be written to by the MAC component, the another interface field further to comprise one or more of: (1) a Physical Medium Dependent (PMD) type of the PHY layer component, (ii) a respective type of a media connected to the first respective port, or (iii) a respective length of the media connected to the fest respective port, the PHY layer component to comprise a PHY layer controller. (paragraph 7, determine a type of interface to be used to transmit or receive the first set of signals and Backplane link 122 determines the rate at which PHY 104 operates as further cited in paragraphs 29-30)

As per claim 21, Huff discloses the MAC component to comprise comprising a link management controller. (fig.4, 402, & paragraph 25, the PHY has negotiated the desired rate with its link partner.)

As per claim 22, Huff discloses the instructions, when executed, to enable the processing circuitry to; cause the port to operate at the data rate. (paragraph 29, link 122 determines the rate at which PHY 104 operates.)

As per claim 23, Huff discloses the instructions, when executed, to enable the processing circuitry to: read a data rate for a first port of the plurality of ports (paragraph 29, link 122 determines the rate at which PHY 104 operates.) of the PHY layer component from another interface register of the PHY layer component, the another interface register by the MAC component; and (paragraph 24, the MAC to read registers in the PHY)
configure the second first port to operate at the data rate of the second first port specified in the another interface. (fig.4, 402, & paragraph 25, the PHY has negotiated the desired rate with its link partner.)

As per claim 24, Huff discloses the instructions, when executed, to enable the processing circuitry to: provide status information to the   MAC component over the component interface via the interface register; and (paragraph 40, Select signal 310 indicates whether SGMII mode or XAUI mode is in use)
provide a state of a firmware of the PHY layer controller to the second MAC component by writing the state of the firmware of the PHY layer   controller in the interface register. (paragraph 24, the MAC to read registers in the PHY)


As per claim 25, Huff discloses the instructions, when executed, to enable the processing circuitry to: establish a component interface between the PHY layer component and the MAC component using a handshaking process with the second MAC component. (paragraphs 24-25, automatically configured to match the speed of the link connection.) 

Response to Amendment
4.	Applicant's amendment filed on 6/22/2022 have been fully considered but are moot in view of the new ground(s) of rejection. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Pettey et al. [Pub. No. US2006/0184711] discloses sharing logic within a shared I/O switch maps particular PCI bus hierarchies to particular shared I/O endpoints.
	Terrell et al. [Pub. No. Us2008/0008202] discloses line 1142 that couples host bus adapter 1140 to a port may interface directly to a port logic circuit integrated circuit without conversion to signal levels.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /STEVEN G SNYDER/ Primary Examiner, Art Unit 2184